Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 1 of 43 PageID: 5




                          Exhibit 1
          Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 2 of 43 PageID: 6




                                                                                                                        A3M / ALL
                                                                                                     Transmittal Number: 22464209
Notice of Service of Process                                                                            Date Processed: 12/22/2020

Primary Contact:           Arnold D'Angelo
                           Zurich North America
                           1299 Zurich Way
                           Schaumburg, IL 60196-1056

Electronic copy provided to:                   Vicky Russell

Entity:                                       Zurich American Insurance Company
                                              Entity ID Number 2746725
Entity Served:                                Zurich American Insurance Company
Title of Action:                              Count Basie Theatre Inc. vs. Zurich American Insurance Company
Matter Name/ID:                               Count Basie Theatre Inc. vs. Zurich American Insurance Company (10761864)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Monmouth County Superior Court, NJ
Case/Reference No:                            MON-L-003895-20
Jurisdiction Served:                          New Jersey
Date Served on CSC:                           12/21/2020
Answer or Appearance Due:                     35 Days
Originally Served On:                         NJ Department of Banking and Insurance on 12/14/2020
How Served:                                   Certified Mail
Sender Information:                           Michael J. Canning
                                              732-741-3900

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 3 of 43 PageID: 7
                                                      og   Tes sr'y
                                                                   A




                                     Otate mf Aeb) Yeroep
                                   Department of Banking and Insurance
                                       Office of the Commissioner
    Phil Murphy                                     PO Box 325                                          Marlene Caride
      Governor                                 Trenton, NJ 08625-0325                                    Commissioner
    Sheila Oliver
     Lt. Governor                                Tel (609) 633-7667


CERTIFIED MAIL                                                                                    12/14/2020
RETURN RECEIPT REQUESTED


Attention:
CORPORATION SERVICE COMPANY
ZURICH AMERICAN INSURANCE COMPANY
PRINCETON SOUTH CORPORATE CENTER
100 CHARLES EWING BOULEVARD, SUITE 160
EWING, NJ 08628


 RE: Count Basie Theatre, Inc. v. Zurich American Insurance Company
     Superior Court of New Jersey, Monmouth County Law Division
     Docket No.: MON-L-3895-20


Dear Sir/Madam:

You are hereby notified that on this date the Commissioner of the New Jersey Department of
Banking and Insurance has accepted original service of process on your behalf in the above-
captioned matter. The documents served are enclosed herein.

By copy of this letter I am advising the attorney for the Plaintiff(s) in this matter that these
documents have been transmitted to you, and confirming that the Commissioner of Banking
and Insurance is not authorized to receive service of any ftarther documents in this action.


                                                                           Very Truly Yours,

                                                                                                                         e-15-
                                                                                                                          1,
                                                                       l      a"           (~' '/X d&
C: Giordano, Halleran & Ciesla, P.C.                                       Debra A. Mullen
   ATTN: Michael J. Canning, Esq.                                          Administrative Assistant
   125 Half Mile Road, Suite 300
   Red Bank, NJ 07701-6777




                                          Visit us on the Web at dobi.nj.gov
            Necv Jersey is an Equa1 Opportunity Employer               Printed on Recycled Paper and Recyclable
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 4 of 43 PageID: 8



Michael J. Canning, Esq. (032541984)
GIORDANO, HALLERAN & CIESLA, P.C.
125 Half Mile Road, Suite 300
Red Bank, N.J. 07701-6777
(732) 741-3900
Attorneys for Plaintiff, Count Basie Theatre Inc.

 COUNT BASIE THEATRE INC.,                          ; SUPERIOR COURT OF NEW JERSEY
                           Plaintiff,                 LAW DIVISION
                                                    ~ MONMOUTH COUNTY
                          V.

 ZURICH AMERICAN INSURANCE                          ; DOCKET NO. MON-L-3895-20
                                                     ~
 COMPANY,
                                                                      Civil Action
                           Defendant.
                                                                      SUMMONS




TO:    Zurich American Insurance Company
       c/o New Jersey Department of Banking and Insurance
       1299 Zurich Way, 5th Floor
       Schaumberg, IL 60196

        The Plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service with
the deputy clerk of the Superior Court in the county listed above within 35 days from the date you
received this summons, not counting the date you received it. (A directory of the addresses of each
deputy clerk of the Superior Court is available in the Civil Division Management Office in the
county listed above and online at http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.) If
the complaint is one in foreclosure, then you must file your written answer or motion and proof of
service with the Clerk of the Superior Court, Hughes Justice Complex, CN-971, Trenton, NJ
08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany
your answer or motion when it is filed. You must also send a copy of your answer or motion to
plaintiffs attorney whose name and address appear above, or to plaintiff, if no attorney is named
above. A telephone call will not protect your rights; you must file and serve a written answer or
motion (with fee of $175.00 and completed Case Information Statement) if you want the court to
hear your defense.

        If you do not file and serve a written answer or motion within 35 days, the court may enter
a judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
the judgment.
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 5 of 43 PageID: 9



         If you cannot afford an attorney, you may call the Legal Services office in the county where
you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-
5529). A directory with contact information for local Legal Services Offices and Lawyer Referral
Services is available in the Civil Division Management Office in the county listed above and online
at http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf




                                                      /s Michelle M. Smith

                                                      MICHELLE M. SMITH,

                                                      Clerk of the Superior Court

Dated: July 2, 2020
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 6 of 43 PageID: 10


                   Directory of Superior Court Deputy Clerk's Offices
                   County Lawyer Referral and Legal Services Offices
 ATLANTIC COUNTY:                                       LAWYER REFERRAL
 Deputy Clerk of the Superior Court                     (609) 345-3444
 Civil Division, Direct Filing                          LEGAL SERVICES
 1201 Bacharach Blvd., First Fl.                        (609) 348-4200
 Atlantic City, NJ 08401

 BERGEN COUNTY:                                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court                     (201) 488-0044
 Civil Division, Room 115                               LEGAL SERVICES
 Justice Center, 10 Main St.                            (201) 487-2166
 Hackensack, NJ 07601

 BURLINGTON COUNTY:                                     LAWYER REFERRAL
 Deputy Clerk of the Superior Court                     (609) 261-4862
 Central Processing Office                              LEGAL SERVICES
 Attn: Judicial Intake                                  (609) 261-1088
 First Fl., Courts Facility
 49 Rancocas Rd.
 Mt. Holly, NJ 08060

 CAMDEN COUNTY:                                         LAWYERREFERRAL
 Deputy Clerk of the Superior Court                     (856) 482-0618
 Civil Processing Office                                LEGAL SERVICES
 Hall ofJustice                                         (856) 964-2010
 1 st Fl., Suite 150
 101 South 5ffi Street
 Camden, NJ 08103

 CAPE MAY COUNTY:                                       LAWYERREFERRAL
 Deputy Clerk of the Superior Court                     (609) 463-0313
 9 N. Main Street                                       LEGAL SERVICES
 Cape May Court House, NJ 08210                         (609) 465-3001

 CUMBERLAND COUNTY:                                     LAWYER REFERRAL
 Deputy Clerk of the Superior Court                     (856) 696-5550
 Civil Case Management Office                           LEGAL SERVICES
 60 West Broad Street                                   (856) 691-0494
 P.O. Box 10
 Bridgeton, NJ 08302

 ESSEX COUNTY:                                          LAWYER REFERRAL
 Deputy Clerk of the Superior Court                     (973) 622-6204
 Civil Customer Service                                 LEGAL SERVICES
 Hall of Records, Room 201                              (973) 624-4500
 465 Dr. Martin Luther King Jr. Blvd.
 Newark, NJ 07102
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 7 of 43 PageID: 11



 GLOUCESTER COUNTY:                                LAWYER REFERRAL
 Deputy Clerk of the Superior Court                (856) 848-4589
 Civil Case Management Office                      LEGAL SERVICES
 Attn: Intake                                      (856) 848-5360
 First Fl., Court House
 1 North Broad Street
 Woodbury, NJ 08096

 HUDSON COUNTY:                                    LAWYER REFERRAL
 Deputy Clerk of the Superior Court                (201) 798-2727
 Superior Court, Civil Records Dept.               LEGAL SERVICES
 Brennan Court House--1st Floor                    (201) 792-6363
 583 Newark Ave.
 Jersey City, NJ 07306

 HUNTERDON COUNTY:                                LAWYER REFERRAL
 Deputy Clerk of the Superior Court               (908) 236-6109
 Civil Division                                   LEGAL SERVICES
 65 Park Avenue                                   (908) 782-7979
 Flemington, NJ 08822

 MERCER COUNTY:                                   LAWYER REFERRAL
 Deputy Clerk of the Superior Court               (609) 585-6200
 Local Filing Office, Courthouse                  LEGAL SERVICES
 175 S. Broad Street, P.O. Box 8068               (609) 695-6249
 Trenton, NJ 08650

 MIDDLESEX COUNTY:                                LAWYER REFERRAL
 Deputy Clerk of the Superior Court,              (732) 828-0053
 Middlesex Vicinage                               LEGAL SERVICES
 2nd Floor - Tower                                (732) 249-7600
 56 Paterson Street, P.O. Box 2633
 NewBrunswick, NJ 08903-2633

 MONMOUTH COUNTY:                                 LAWYER REFERRAL
 Deputy Clerk of the Superior Court               (732) 431-5544
 Court House                                      LEGAL SERVICES
 P.O. Box 1269                                    (732) 866-0020
 Freehold, NJ 07728-1269

 MORRIS COUNTY:                                   LAWYER REFERRAL
 Morris County Courthouse                         (973) 267-5882
 Civil Division                                   LEGAL SERVICES
 Washington and Court Streets                     (973) 285-6911
 P. O. Box 910
 Morristown, NJ 07963-0910

 OCEAN COUNTY:                                    LAWYER REFERRAL
 Deputy Clerk of the Superior Court               (732) 240-3666
 118 Washington Street, Room 121                  LEGAL SERVICES
 P.O. Box 2191                                    (732) 341-2727
 Toms River, NJ 08754-2191
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 8 of 43 PageID: 12




    PASSAIC COUNTY:                                 LAWYERREFERRAL
    Deputy Clerk of the Superior Court              (973) 278-9223
    Civil Division                                  LEGAL SERVICES
    CourtHouse                                      (973) 523-2900
    77 Hamilton Street
    Paterson, NJ 07505

    SALEM COUNTY:                                   LAWYERREFERRAL
    Deputy Clerk of the Superior Court              (856) 935-5629
    Attn: Civil Case Management Office              LEGAL SERVICES
    92 Market Street                                (856) 691-0494
    Salem, NJ 08079

    SOMERSET COUNTY:                                LAWYER REFERRAL
    Deputy Clerk of the Superior Court              (908) 685-2323
    Civil Division                                  LEGAL SERVICES
    P.O. Box 3000                                   (908) 231-0840
    40 North Bridge Street
    Somerville, N.J. 08876

    SUSSEX COUNTY:                                  LAWYER REFERRAL
    Deputy Clerk of the Superior Court              (973) 267-5882
    Sussex County Judicial Center                   LEGAL SERVICES
    43-47 High Street                               (973) 383-7400
    Newton, NJ 07860

    UNION COUNTY:                                   LAWYERREFERRAL
    Deputy Clerk of the Superior Court              (908) 353-4715
    1st Fl., Court House                            LEGAL SERVICES
    2 Broad Street                                  (908) 354-4340
    Elizabeth, NJ 07207-6073

    WARREN COUNTY:                                  LAWYER REFERRAL
    Deputy Clerk of the Superior Court              (908) 859-4300
    Civil Division Office                           LEGAL SERVICES
    Court House                                     (908) 475-2010
    413 Second Street
    Belvidere, NJ 07823-1500




Docs #4774760-v1
 r   Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 9 of 43 PageID: 13
             MON-L-003895-20 12/03/2020 12:10:41 PM Pg 1 of 33 Trans ID: LCV20202194807

,N




        Michael J. Canning, Esq. (032541984)
        GIORDANO, HALLERAN & CIESLA, P.C.
        125 Half Mile Road, Suite 300
        Red Bank, N.J. 07701-6777
        (732) 741-3900
        Attorneys for Plaintiff, Count Basie Theatre Inc.

         COUNT BASIE THEATRE INC.,                           SUPERIOR COURT OF NEW JERSEY
                                   Plaintiff,                LAW DIVISION
                                                             MONMOUTH COUNTY
                                  V.
         ZURICH AMERICAN INSURANCE                           DOCKET NO. MON-L-
         COMPANY,
                                                                             Civil Action
                                   Defendant.
                                                               COMPLAINT, JURY DEMAND,
                                                             DESIGNATION OF TRIAL COUNSEL,
                                                                    CERTIFICATIONS


               Plaintiff, Count Basie Theatre Inc. ("Count Basie" or "Plaintiff' or "Insured"), by way of

        complaint against Defendant Zurich American Insurance Company ("Defendant" or "Zurich")

        hereby says as follows:

                                                THE PARTIES

               1.     Count Basie is a New Jersey corporation which owns, and / or operates out of, six

       insured facilities in Red Bank, Monmouth County, New Jersey, including the landmark Count

       Basie Theatre. Zurich is a commercial property and casualty insurance company which issued a

       commercial package property insurance policy to Count Basie. The Zurich Policy is in dispute in

       this action.

                                         JURISDICTION AND VENUE

               2.     This Court has original jurisdiction of this action because it is an action at law with

       more than $15,000 at issue; Defendant engaged in or carried out business in New Jersey, including

       the sale of the Policy, to a New Jersey resident. There is a nexus between such business and this
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 10 of 43 PageID: 14
            MON-L-003895-20 12/03/2020 12:10:41 PM Pg 2 of 33 Trans ID: LCV20202194807

k




       action as Defendant engaged in, and continues to engage in, substantial business activity in New

       Jersey.

                 3.    Venue is proper in this Court under R. 4:3-2 (a)(3) because Count Basie has its

       principal place of business in Red Bank, Monmouth County, New Jersey.

                                          THE INSURANCE POLICY

                 4.    Zurich issued a Commercial Insurance Policy to Count Basie, Policy No. CPO

       0210427-03 for Policy Period 11/1/2019 to 11/1/2020 (the "Policy")

                 5.    The named insureds under the Policy are Count Basie Theatre Inc., Monmouth

       Conservatory of Music and Trebies, Inc.

                 6.    The Policy contains a Schedule of Locations for properties insured under the Policy

       as follows:

        Loc. No. 001               97-11 Monmouth Street, Red Bank, New Jersey 07701

        Loc. No. 002               117 Monmouth Street, Red Bank, New Jersey 07701

        Loc. No. 004               65 Chestnut Street, Red Bank, New Jersey 07701

        Loc. No. 005               90 Monmouth Street, Red Bank, New Jersey 07701

        Loc. No. 006               54 Maple Street, Red Bank, New Jersey 07701

        Loc. No. 007               84 Maple Avenue, Red Bank, New Jersey 07701


                 7.    At Location 1, Count Basie operates its landmark theatre which features prominent

       recording artists as well as charity events. Prior to the COVID-19 pandemic, the Count Basie

       Theatre was the #1 seated venue in the State of New Jersey with over 225,000 patrons attending

       events annually.

                 8.    Location 2 is a garage which is leased by Plaintiff.




                                                        2
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 11 of 43 PageID: 15
            Mt?N-L-003895-20 12/03/2020 12:10:41 PM Pg 3 of 33 Trans ID: LCV20202194807

~



              9.      Location 4 is a conservatory serving 200 students and offers music programs for

       beginners to advance musicians.

              10.     Location 5 is a lot used for valet parking for patrons attending the theatre.

              11.     Location 6 is a driveway in the back of the theatre.

              12.     Location 7 is a lot used for valet parking for patrons attending the theatre.

              13.     The Policy contains a Commercial Property Coverage Part Declarations (the

       "Declarations"). The Declarations sets forth the coverages provided under the Policy and the

       limits of coverage provided.

              14.     The Declarations provides for business income Blanket Limit of Insurance in the

       amount of $1,900,001. This portion of the Declarations provides, "The above Limit of Insurance

       is the most we will pay in any one occurrence for all loss of `business income' at `premises' for

       which the Limit of Insurance is shown as Included in Blanket Limit of Insurance."

              15.    The Declarations includes a Summary of Premises for Premises #1, located at 97-

       111 Monmouth Street, Red Bank, New Jersey 07701, Premises #2, located at 117 Monmouth

       Street, Red Bank, New Jersey 07701, and Premises #4, located at 65 Chestnut Street, Red Bank,

       New Jersey 07701.

              16.    For each of the Premises #1, #2 and #4, the Declarations provides business income

       coverage which is "INCLUDED IN BLANKET LIMIT OF INSURANCE."

              17.    The properties listed in the Summary of Premises, being Premises #1 at 97-11

       Monmouth Street, Red Bank, New Jersey 07701, Premises #2 at 117 Monmouth Street, Red Bank,

       New Jersey 07701 and Premises #4 at 65 Chestnut Street, Red Bank, New Jersey 07701 are

       "Premises" which are defined as "a location scheduled on the Declarations for this Commercial

       Property Coverage Part."



                                                        3
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 12 of 43 PageID: 16
        MON-L-003895-20 12/03/2020 12:10:41 PM Pg 4 of 33 Trans ID: LCV20202194807




           18.      The properties located at Location #5, at 90 Monmouth Street, Red Bank, New

   Jersey 07701, Location #6 at 54 Maple Street, Red Bank, New Jersey 07701 and Location #7 at

   84 Maple Avenue, Red Bank, New Jersey 07701 are "reported unscheduled premises" as defined

   in the Policy.

           19.      The Policy is an "all risks" contract of insurance pursuant to which Zurich

   promised, in return for the payment of substantial annual premiums, to protect Count Basie from

   losses and catastrophes, including the interruption or closure of its business operations due to the

   physical loss of use, loss of functionality, or loss of access to its respective properties.

                 COMMUNICABLE DISEASE BUSINESS INCOME COVERAGE

           20.      In addition, the Policy provides numerous Additional Coverages which are set forth

   in the Declarations. One Additional Coverage provided under the Policy is Historic Properties

   Additional Coverage.

          21.       Under the Historic Properties Additional Coverage, Section B, Additional

   Coverages, in the BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA

   EXPENSE) is modified to include "Communicable Disease Suspension of Operations —

   Business Income" (the "Communicable Disease Business Income Coverage")

          22.       The Communicable Disease Business Income Coverage provides:

                    If the Business Income Coverage Form (Excluding Extra
                    Expense) is included in this Commercial Property Coverage Part,
                    the coverage provided at a`premises' or `reported unscheduled
                    premises' will also cover the actual loss of `business income' you
                    sustain resulting from the necessary `suspension' of your
                    `operations' if the `suspension' is caused by an order of an
                    authorized public health official or governmental authority that
                    prohibits access to the `premises' or `reported unscheduled
                    premises', or a portion of that `premises' or `reported
                    unscheduled premises.' That order must result from the discovery
                    or suspicion of a communicable disease or threat of the spread of a



                                                      4
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 13 of 43 PageID: 17
        MON-L-003895-20 12/03/2020 12:10:41 PM Pg 5 of 33 Trans ID: LCV20202194807




                  communicable disease at that `premises' or `reported unscheduled
                  premises.'

                  Coverage provided applies only to the actual loss of `business
                  income' you sustain beginning 24 hours after you receive notice of
                  an order by an authorized public health official or governmental
                  authority that results in the necessary `suspension' of your
                  `operations.' The coverage provided ends when an authorized
                  public health official or governmental authority authorizes you to
                  resume normal `operations' or after 90 days, whichever is earlier.

                  The most we will pay under this Additional Coverage at any one
                  `premises' or `reported unscheduled premises' is the Limit of
                  Insurance shown on the Declarations for Communicable Disease
                  Suspension of Operations — Business Income.

                  This Limit for this Additional Coverage is included in, and not in
                  addition to, any other Limits of Insurance.

          23.     Premises #1, Premises #2 and Premises #4 are all "premises" to which the

   Communicable Disease Business Income Coverage applies.

          24.     Locations #5, #6 and #7 are all "reported unscheduled premises" to which the

   Communicable Disease Business Income Coverage applies.

          25.     There is no requirement that the Insured show a direct physical loss or damage to

   insured property in order to trigger the Communicable Disease Business Income Coverage.

   Rather, the coverage is triggered by an order of an authorized public health official or

   governmental authority which prohibits access to the "premises" or "reported unscheduled

   premises" which order results from the discovery or suspicion of a communicable disease or threat

   of the spread of a communicable disease at that "premises" or "reported unscheduled premises."

   New Jersey's Executive Order Shutdown

          26.    The Communicable Disease Business Income Coverage has been triggered by the

   issuance of a series of Executive Orders by Governor Murphy which have prohibited access to the

   "premises" and "reported unscheduled premises", which Orders resulted from the discovery or


                                                  61
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 14 of 43 PageID: 18
            MOi,l-L-003895-20 12/03/2020 12:10:41 PM Pg 6 of 33 Trans ID: L.CV20202194807

.
       suspicion of a communicable disease, COVID-19, or threat of the spread of the communicable

       disease at those "premises" or "reported unscheduled premises."

              27.     On March 9, 2020, New Jersey Governor Philip D. Murphy issued Executive Order

       No. 103, which provided in part:

                      I authorize and empower the State Director of Emergency
                      Management, who is the Superintendent of State Police, in
                      conjunction with the Commissioner of DOH, to take any such
                      emergency measures as the State Director may determine
                      necessary, including the implementation of the State Emergency
                      Operations Plan and directing the activation of county and
                      municipal emergency operations plans, in order to fully and
                      adequately protect the health, safety and welfare of the citizens of
                      the State of new Jersey from any actual or potential threat or danger
                      that may exist from the possible exposure to COVID-19.

              Executive Order No. 103, March 9, 2020. (Emphasis added.)

              28.     Thus, Executive order No. 103 recognizes that there was, as of March 9, 2020, an

       "actual" or a"potential" threat that existed from the "possible exposure" to the communicable

       disease known as COVID-19 that is caused by contamination and / or infection from the

       Coronavirus.

              29.     Executive Orders signed by Govemor Murphy after March 9, 2020 closed all non-

       essential for-profit and non-profit businesses in New Jersey. Those Executive Orders required the

       closing of the Count Basie properties.

              30.     In accordance with his authority, on March 16, 2020 Governor Murphy issued

       Executive Order No. 104. This Order closed the Insured's facilities effective 8:00 p.m. on

       Monday, March 16, 2020. This Order triggered the Communicable Disease Business Income

       Coverage effective March 17, 2020 (24 hours after receipt of notice of Executive Order No. 104).

       It also triggered coverage for Count Basie's resulting business income loss under the Business

       Income Coverage and the Additional Coverage of Civil Authority.


                                                       6
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 15 of 43 PageID: 19
y           MON-L-003895-20 12/03/2020 12:10:41 PM Pg 7 of 33 Trans ID: LCV20202194807

~




              31.     The Communicable Disease Business Income Coverage ends when an authorized

       public health official or governmental authority authorizes the Insured to resume normal

       "operations", or after 90 days, whichever is earlier.

              32.     As of the date of the filing of this Complaint, Count Basie has not been authorized

       by public health officials or governmental authority to resume its normal "operations." In

       October, 2020 Count Basie was allowed to open the theatre on a limited and restricted basis.

              33.     On Apri17, 2020, Governor Murphy issued Executive Order No. 119. This Order

       extended the state of emergency and public health emergency for an additional 30-day period

       through May 6, 2020. Pursuant to Executive Order No. 119, Executive Order No. 104, which shut

       down the Insured's businesses, was extended and remained in full force and effect.

              34.     On May 6, 2020, Governor Murphy issued Executive Order No. 138 which

       extended the state of emergency and public health emergency for an additional 30 days through

       June 4, 2020. Pursuant to this Order, Executive Order No. 104, which shut down the Insured's

       businesses, was extended and remained in full force and effect.

              35.     On June 4, 2020, Governor Murphy issued Executive Order No. 151 which

       extended the state of emergency and public health emergency for an additional 30 days through

       July 4, 2020. In the Order, Executive Order No. 104, which shut down the Insured's businesses,

       was extended and remained in full force and effect.

              36.     The above Executive Orders prohibited access to the Insured's "premises" or

       "reported unscheduled premises." This caused Count Basie to sustain a business income loss

       which continued for more than 90 days after the issuance of Executive Order No. 104 which shut

       down the Insured's business effective March 16, 2020.




                                                        7
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 16 of 43 PageID: 20
        MOiV-L-003895-20 12/03/2020 12:10:41 PM Pg 8 of 33 Trans ID: LCV20202194807




          37.     Count Basie is covered under the Communicable Disease Business Income

   Coverage for its business income loss it sustained commencing March 17, 2020 and ending June

   15, 2020.

          38.     Zurich has acknowledged that there is coverage for Count Basie's business income

   losses under the Communicable Disease Business Coverage. However, it has wrongfully capped

   the Insured's business income losses in the amount of $100,000 when Count Basie is entitled to

   recover the full blanket limits of business income coverage in the amount of $1,900,001.

          39.     Each Executive Order shutting down Count Basie's business operations constitutes

   a separate occurrence triggering the full occurrence limits for business income loss at each insured

   location under the Communicable Disease Business Income Coverage, subj ect to the Blanket Limit

   of Insurance for business income loss at insured "premises."

          40.     Under the Declarations, the coverage for business income loss under the

   Communicable Disease Business Income Coverage at a"premises" is "INCLUDED IN

   BLANKET LIlVIIT OF INSURANCE", which is the amount of $1,900,001.

          41.     One page of the Declarations lists the amount of coverage for the Communicable

   Disease Business Income Coverage in the amount of $100,000 per occurrence.

          42.     However, the same page of the Declarations modifies this provision as it relates to

   "premises" and provides:

                  Limits of Insurance applicable at a`premises' that differ from those
                  indicated below will be shown under the Summary of Premises
                  section of this Declarations for that `premises.' Those Limits of
                  Insurance replace, and are not in addition to, the Limits of Insurance
                  shown below for those specified coverages and `premises.' If any
                  Additional Coverages do not apply at any specific `premises', the
                  Limit of Insurance will show as Not Covered for those `premises.'
                  If a specific coverage is shown at a`premises' as `Included in
                  Blanket Limit of Insurance', then that Blanket Limit of Insurance



                                                    8
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 17 of 43 PageID: 21
        MON-L-003895-20 12/03/2020 12:10:41 PM Pg 9 of 33 Trans ID: LCV20202194807




                  replaces, and is not in addition to, the Limits of Insurance shown
                  below for that coverage.

          43.     Premises #1, Premises #2 and Premises #4 are all listed on the Summary of

   Premises section of the Declarations. For each of these "premises" in each of the Summary of

   Premises, the limits of coverage for business income is "INCLUDED IN BLANKET LIMIT OF

   INSURANCE."

          44.     The $100,000 per occurrence limit for business income under the Communicable

   Disease Business Income Coverage listed on the Declarations differs from the limits of business

   income coverage provided for Premises #1, Premises #2 and Premises #4 under the Summary of

   Premises section of the Declarations for those "premises."

          45.     As the business income coverage in the Summary of Premises for Premises #1,

   Premises #2 and Premises #4 is "INCLUDED IN BLANKET LIMIT OF INSURANCE", which

   is the amount of $1,900,001, and as this amount differs from the $100,000 per occurrence limit

   shown on the Declarations for business income under the Communicable Disease Business Income

   Coverage, "then that Blanket Limit of Insurance [$1,900,001] replaces, and is not in addition to,

   the Limits of Insurance shown below [$100,000 per occurrence] for that coverage."

          46.     The limits for business income loss under the Communicable Disease Business

   Income Coverage are not on an aggregate basis. Rather the Policy provides that the most Zurich

   shall pay "at any one `premises' or `reported unscheduled premises"' is the limits shown in the

   Declarations. Thus there is coverage for business income loss at each insured location for the

   limits shown in the Declarations.

          47.    For its business income loss under the Communicable Disease Business Income

   Coverage at Premises #1, Premises #2 and Premises #4, the Blanket Limit of Insurance in the

   amount of $1,900,001 applies. Count Basie's business income loss at these "premises" has


                                                  9
..   Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 18 of 43 PageID: 22
            MON-L-003895-20 12/03/2020 12:10:41 PM Pg 10 of 33 Trans ID: LCV20202194807




        exceeded the Blanket Limits of $1,900,001 and it is entitled to recover the full Blanket Limit of

        Insurance for its business income loss at these "premises."

               48.     For any business income loss caused by Communicable Disease Suspension of

        Operations at Locations #5, #6 and #7, as listed in the Schedule of Locations, there is coverage in

        the amount of $100,000 per occurrence at each "reported unscheduled premises."

               49.     Count Basie has suffered business income loss at Locations no. 5, no. 6 and no. 7

        which is covered up to the $100,000 per occurrence limits at each of these "reported unscheduled

        premises."

               50.     Count Basie is entitled to recover up to the limits of coverage provided for the

        Communicable Disease Business Income Coverage for its business income loss at each insured

        "premises" and "reported unscheduled premises" locations.

                  COVERAGE UNDER THE BUSINESS INCOME COVERAGE FORM

               51.     The Policy further provides coverage under a standard Business Income Coverage

        Form (Excluding Extra Expense) (the "Business Income Coverage")

               52.    The Business Income Coverage provides:

                      We will pay for the actual loss of `business income' you sustain due
                      to the necessary `suspension' of your `operations' during the
                      `period of restoration.' The `suspension' must be caused by direct
                      physical loss of or damage to property at a`premises' at which a
                      Limit of Insurance is shown on the Declarations for Business
                      Income. The loss or damage must be directly caused by a`covered
                      cause of loss.' We will not pay more than the applicable Limit of
                      Insurance shown on the Declarations for Business Income at that
                      `premises.'

               53.    "Business Income" means: (a) "Net Income" (net profit or loss before taxes); plus

        (b) "Continuing Expenses" (normal operating expenses including payroll).




                                                       10
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 19 of 43 PageID: 23
        MON-L-003895-20 12/03/2020 12:10:41 PM Pg 11 of 33 Trans ID: LCV20202194807




           54.    "Suspension" means the slow down or cessation of the Insured's business

   activities.

           55.    "Operations" means the Insured's business activities occurring at the covered

   location prior to the physical loss or damage.

           56.    "Covered Cause of Loss" means a fortuitous cause or event, not otherwise

   excluded, which actually occurs during the Policy period.

           57.    The Policy is written on standard forms that were drafted by an insurance industry

   trade association known as the Insurance Services Office ("ISO").

           58.    ISO drafts standard insurance forms that are then used nationwide by insurers such

   as Zurich and issued to their policyholders, including Count Basie, on a take-it-or-leave-it basis.

           59.    The 2019-2020 Coronavirus pandemic has caused substantial physical loss of and

   / or damage to property throughout the world, including to the Insured's properties. This physical

   loss of or damage to Count Basie's properties triggered certain coverages under the Policy,

   including coverage under the Business Income Coverage and the Additional Coverage for Civil

   Authority.

           60.    The Coronavirus is highly contagious and is transmitted through the airborne

   inhalation of aerosolized virus spores that are 0.125 microns in diameter.

           61.    Infection with the Coronavirus can cause a suite of serious respiratory, circulatory,

   and neurological maladies known as COVID-19.

           62.    According to the World Health Organization ("WHO"), the Coronavirus "spreads

   primarily from person to person through small droplets from the nose or mouth, which are expelled

   when a person with COVID-19 coughs, sneezes, or speaks...People can catch COVID-19 if they

   breathe in these droplets from a person infected with the virus..." World Health Organization,



                                                    11
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 20 of 43 PageID: 24
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 12 of 33 Trans ID: LCV20202194807




   How      Does          COVID-19       Spread",    Q&A       on       coronaviruses    (COVID-19),

   http://ckrww.who.int/emergencies/d.iseases,iiovel-coronavirti.s-?019/qcae5tion-and-answer5-hub/ct

   a-detai.1/q-acoronaviruses."

          63.      Also, according to WHO, "droplets can land on objects and surfaces around the

   person such as tables, doorknobs and handrails. People can become infected by touching these

   objects or surfaces, then touching their eyes, nose or mouth." Id.

          64.      A team of researchers from UCLA, Princeton University, the National Institute of

   Allergy and Infectious Diseases, and the Centers for Disease Control and Prevention ("CDC")

   reported in the March 17, 2020 edition of the New England Journal of Medicine that the virus can

   persist on plastic and stainless steel surfaces for up to seventy-two hours. Neeltje van Doremalen,

   et al., Aerosol and Surface Stability of SARS-CoV-2 as Compared with SARS-CoV-1, NEW ENG.

   J. MED. (Mar. 17, 2020), .http://www.neim.org/doi/full/ 1.0.1056/NEJ1y1c2004973.

          65.      While scientists, doctors, epidemiologists, and virologists admit that there is much

   about COVID-19 that is yet unknown, the pandemic has caused wide-spread illness and death

   throughout the United States and the world.

          66.      China, Italy, France, Spain and other countries have implemented the cleaning and

   fumigating of public areas prior to allowing them to re-open due to the intrusion of the

   Coronavirus.

          67.      The CDC has issued guidelines for the cleaning and disinfecting of surfaces before

   businesses should reopen to the public. In accordance with the CDC guidance:

                   Examples of frequently touched surfaces and objects that will need
                   routine disinfection following reopening are:

                      •     tables,

                      •     doorknobs,


                                                    12
A
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 21 of 43 PageID: 25
           MON-L-003895-20 12/03/2020 12:10:41 PM Pg 13 of 33 Trans (D: LCV20202194807




                            •   light switches,

                            •   countertops,

                            •   handles,

                            •   desks,

                            •   phones,

                            •   keyboards,

                            •   toilets,

                            •   faucets and sinks,

                            •   gas pump handles,

                            •   touch screens, and

                            •   ATM machines.

       http://ww.cde. Yov/coroiiavirus/2019-ncov/colnmunitti/reopen-guidatace html

               68.      With only one or two exceptions, the surfaces and objects listed in the CDC

       guidance are present at the Insured properties and will need to be cleaned and disinfected for the

       remediation and prevention of the spread of the Coronavirus before they may reopen to the public,

       and regularly for an unknown period after reopening.

              69.       The term "direct physical loss of or damage to property" is not defined anywhere

       in the Policy.

              70.       The failure to define what constitutes a direct physical loss of or damage to property

       creates an ambiguity which must be resolved in favor of coverage.

              71.       The courts of New Jersey have had numerous opportunities to interpret the phrase

       "physical loss of or damage to" in the standard form coverage grant that appears in the Policies.

              72.       For example, the Appellate Division has observed that, since the policy term

       "'physical' can mean more than material alteration or damage, it was incumbent on the insurer to

                                                         13
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 22 of 43 PageID: 26
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 14 of 33 Trans ID: LCV20202194807




   clearly and specifically rule out coverage in the circumstances where it was not to be provided."

   Customized Distribution Services v. Zurich Ins. Co., 373 N.J. Super. 480, 487-88, 862 A.2d 560

   (App. Div. 2004), certify. denied, 183 N.J. 214, 871 A.2d 91 (2005).

           73.     The Appellate Division has specifically found that the term "physical damage" as

   it appears in a commercial property policy is ambiguous: "The fact that the term `physical damage'

   is capable of at least two different reasonable interpretations convinces us that it is ambiguous.

   And well-established precedent teaches that such an ambiguous provision must be construed

   favorably to the insured." Wakefern Food Corp. v. Libertv Mut. Fire Ins. Co., 406 N.J. Super.

   524, 541, 968 A.2d 724, 735 (App. Div. 2009).

           74.    In connection with business interruption coverage of the kind at issue here, the

   Appellate Division has cited with approval decisions from other jurisdictions that have held that

   "'physical damage' is not restricted to the physical destruction or harm" but that the phrase also

   "includes loss of access, loss of use, and loss of functionality." Id. at 543, 968 A.2d at 736.

          75.     A release of ammonia that caused the evacuation of a building for several days

   because it was unsafe has been held to have inflicted direct physical loss of or damage to the

   facility "because the ammonia physically rendered the facility unusable for a period of time."

   Gregory Packaging v. Travelers Property Casualty Co. of America, Civ. No. 2:12-CV-04418

   (WHW) (CLW) (D.N.J. 2014).

          76.     More recently a New Jersey trial court in Optical Services USA, et al. v. Franklin

   Mut. Ins. Co., BER-L-3682-20 (Aug. 13, 2020) rejected the insurer's argument that "there is a

   plain meaning of `direct physical loss' and the closure of plaintiff s business does not qualify...for

   purposes of coverage", finding that "this is a blanket statement unsupported by any common law

   in the State of New Jersey or by a blanket review of the policy language."



                                                    14
1
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 23 of 43 PageID: 27
           MON-L-003895-20 12/03/2020 12:10:41 PM Pg 15 of 33 Trans ID: LCV20202194807




              77.     Thus, the phrase "physical loss of or damage to" covered property includes, under

       New Jersey law, "loss of access, loss of use, and loss of functionality."

              78.     The Policy further provides: "'Covered cause of loss' means a fortuitous cause or

       event, not otherwise excluded, which actually occurs during the policy period."

              79.     Accordingly, the Policy provides coverage to Count Basie for claims that involve

       the physical loss of, the loss of access to, the loss of use of, or the loss of functionality of its

       facilities, as long as an exclusion in coverage does not clearly and unambiguously apply to the

       circumstances of the loss.      There is no such exclusion in the Policy which clearly and

       unambiguously excludes coverage for Count Basie's business income loss.

              80.     Numerous Executive Orders that have been signed by Governor Murphy have

       recognized that the Coronavirus contaminates surfaces within a building and that those surfaces

       must be cleaned and disinfected, both before any businesses may reopen and repeatedly during a

       work day after a business reopens.

              81.     For example, Executive Order No. 122, issued on Apri18, 2020 (Requirements for

       Operation of Essential Retail Businesses) provides that essential retail businesses "must adopt

       policies that include, at minimum, the following requirements:

                      l.h. Require frequent sanitization of high-touch areas like
                      restrooms, credit card machines, keypads, counters and shopping
                      carts."

              82.     Executive Order No. 122 further provides:

                      3.    Manufacturing businesses, warehousing businesses, and
                      businesses engaged in essential construction projects must adopt
                      policies that include, at minimum, the following requirements:

                      k. Require frequent sanitization of high-touch areas like restrooms,
                      breakrooms, equipment, and machinery.

              83.     Executive Order No. 122 further provides:


                                                       15
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 24 of 43 PageID: 28
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 16 of 33 Trans ID: LCV20202194807




                  5. [O]wners of buildings used for commercial, industrial or other
                  enterprises, ..., shall adopt policies that, at minimum, implement the
                  following cleaning protocols in areas where operations are
                  conducted:

                  a. Clean and disinfect high-touch areas routinely in accordance with
                  CDC guidelines, particularly in spaces that are accessible to staff,
                  customers, tenants, or other individuals, and ensure cleaning
                  procedures following a known or potential exposure in a facility are
                  in compliance with CDC recommendations.

          84.     Executive Order No. 125, issued on April 11, 2020 (Mitigation Requirements on

   NJ Transit and restaurants) provides:

                  WHEREAS, in response to the current emergency, NJ TRANSIT
                  has instituted enhanced cleaning regimens in stations including
                  additional disinfecting of frequent customer touchpoints like ticket
                  vending machines, handrails, and door handles.

          85.     Executive Order No. 125 further provides:

                  NJ Transit has `instituted enhanced cleaning efforts for vehicles
                  across all its modes of transportation, including disinfecting vehicles
                  every 24 hours, hard surface cleaning and disinfecting including
                  handholds, arm rests, seating areas and restrooms.'

          86.     Executive Order No. 125 further provides:

                 5. All restaurants, cafeterias, dining establishments, and food
                 courts, with or without a liquor license, all bars, and all other holders
                 of a liquor license with retail consumption privileges that are
                 continuing to offer food delivery and / or takeout services pursuant
                 to Executive Order No. 107 (2020) (`food business'), must adopt
                 policies that include, at minimum, the following requirements:

                 g. Require frequent sanitization of high-touch areas like credit card
                 machines, keypads, and counters to which the public and workers
                 have access.

          87.    In short, Executive Orders and Executive Directives issued by the State of New

   Jersey recognize that the Coronavirus causes physical damage to inanimate objects and surfaces

   within buildings by contaminating those surfaces in a manner that transmits COVID-19.



                                                   16
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 25 of 43 PageID: 29
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 17 of 33 Trans ID: LCV20202194807




          88.     A virus causes "physical loss of or damage to" property even though it is invisible

   to the naked eye. The airspace within the Insured's buildings constitutes property which has been

   damaged by the presence of the Coronavirus. Coronavirus contamination of property is just as

   dangerous as, if not more dangerous than, the impact on property from fire or fumes or vapors,

   and all such damaged property is rendered lost and incapable of producing revenues.

          89.     The Coronavirus has actually been present in the Insured's premises with confirmed

   diagnoses of COVID-19 of persons who were present at the Insured's property.

          90.     Count Basie has suffered an actual business income loss as a result of the

   suspension of its operations caused by direct physical loss of or damage to its property caused by

   a covered cause of loss. Its business income loss exceeds $1,900,001 and it is therefore entitled to

   recover the full Blanket Limits of Insurance for its business income loss in the amount of

   $1,900,001 under the Business Income Coverage.

                                 CIVIL AUTHORITY COVERAGE

          91.     In addition to the coverages discussed above, the Policy contains the Additional

   Coverage under the Business Income Coverage Form for "Civil Authority." This Additional

   Coverage for "Civil Authority" provides:

                  We will pay for the actual loss of `business income' you sustain for
                  up to the number of days shown on the Declarations for Civil
                  Authority resulting from the necessary `suspension', or delay in the
                  start of your `operations' if the `suspension' or delay is caused by
                  order of Civil Authority that prohibits access to the `premises' or
                  `reported unscheduled premises.' That order must result from a
                  Civil Authority's response to direct physical loss or damage to
                  property located within one mile from the `premises' or `reported
                  unscheduled premises' which sustains a`business income' loss.
                  The loss or damage must be directly caused by a`covered cause of
                  loss.'

                  The most we will pay under this Additional Coverage is the Limit
                  of Insurance shown on the Declarations for Business Income at the


                                                   17
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 26 of 43 PageID: 30
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 18 of 33 Trans ID: LCV20202194807




                  `premises' or `reported unscheduled premises' where access was
                  prohibited.

                  The limit for this Additional Coverage is included in, and not in
                  addition to, the applicable Limit of Insurance.

          92.     The Declarations page provides that the Limits of Coverage for the Additional

   Coverage of Civil Authority is 30 days for business income and 30 days for extra expense.

          93.     Count Basie has sustained a business income loss and incurred extra expense costs

   for more than 30 days resulting from the suspension of its operations caused by the Executive

   Orders referenced above. Those Executive Orders were issued in response to direct physical loss

   of or damage to property, including numerous restaurants, health facilities, retail establishments

   and other properties located within one mile from the Insured's "premises."

          94.     Count Basie is entitled to recover under the Additional Coverage for Civil

   Authority for the actual loss of "business income" for 30 days in which its operations have been

   suspended as a result of the Orders of Civil Authority issued by the Governor's office.

          95.     Count Basie is also entitled to recover under the Additional Coverage of Civil

   Authority for its Extra Expense incurred during the 30 days in which its operations have been

   suspended as a result of the Civil Authority Orders issued by the Governor's office.

    ZURICH'S WRONGFUL DENIAL OF COUNT BASIE'S CLAIMS FOR COVERAGE

          96.     Zurich has wrongfully failed or refused to provide coverage to Count Basie which

   is provided under the Policy.

          97.     Count Basie provided Zurich with a Notice of Claim and Demand for Coverage

   seeking coverage under the Business Interruption Coverage and all Additional Coverages which

   may provide coverage for the losses sustained by Count Basie resulting from the shutdown of its

   business due to the COVID-19 pandemic.
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 27 of 43 PageID: 31
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 19 of 33 Trans ID: LCV20202194807




           98.    In response, on May 1, 2020 Zurich sent a coverage letter in which it denied Count

   Basie's claims for coverage other than under the Communicable Disease Business Income

   Coverage (the "Wrongful Denial Letter"). In the Wrongful Denial Letter, Zurich acknowledged

   that, "We have determined that coverage is available under Form PPP-0419." Form PPP-0419 is

   the form which provides the Communicable Disease Business Income Coverage.

           99.    Although the limits of coverage for the business income loss sustained under the

   Communicable Disease Business Income Coverage at its "premises" is the Blanket Limits of

   Coverage in the amount of $1,900,001, and even though Count Basie's business income loss has

   exceeded that amount, Zurich wrongfully took the position that Count Basie's coverage was

   limited to $100,000 and issued a check to Count Basie only in the amount of $100,000.

           100.   In the Wrongful Denial Letter, Zurich stated that there was no presence of COVID-

   19 at any of the loss locations. Not only was this statement inaccurate, but it was irrelevant as the

   Policy does not require the presence of COVID-19 at any of the loss locations in order for there to

   be a direct physical loss of use or damage to the property. In any event, there was actually the

   presence of COVID-19 at the Insured's properties.

           101.   In the Wrongful Denial Letter, Zurich maintained that there was no direct physical

   loss of or damage to property at the Insured Premises. Zurich maintained that the presence of the

   COVID-19 virus does not constitute "direct physical loss or damage" to property.

           102.   However, the Executive orders and Directives issued by the State of New Jersey,

   as set forth above, recognize that the Coronavirus damages objects, surfaces and airspace within

   buildings and that this contamination, in part, is the reason the shutdown has been ordered.

   Cleaning and disinfecting those objects and surfaces are prerequisites to reopening and to staying

   open.



                                                   19
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 28 of 43 PageID: 32
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 20 of 33 Trans ID: LCV20202194807




           103.    In addition, Zurich's position is contrary to the coverage grant of the Policy, which

   provides that the Insurers will pay "for physical loss of or damage to" the Insured Property.

          104.    The use ofthe disjunctive means that the "loss of' Insured Property must, therefore,

   mean something different from "damage to" Insured Property.

          105.    Although Count Basie needs only to show it has sustained either a physical loss of

   or damage to its property under the Business Income Coverage and Civil Authority Coverage,

   Count Basie has suffered both.

          106.    When the State government orders an insured to close down its property, making it

   unavailable for any of the purposes for which the property is intended, this constitutes the "physical

   loss of' such property.

          107.    Moreover, as discussed above, the Policy does not define the term "physical loss of

   or damage to property" and the New Jersey Appellate Division has found that the undefined phrase

   "physical damage" when used in an insurance policy is ambiguous. Under well-settled New Jersey

   law, an ambiguous word or phrase in an insurance policy must be construed against the insurer

   and in favor of coverage.

          108.    In addition, as discussed above, it is the law of New Jersey that the phrase "physical

   loss of or damage to" insured property can mean "loss of use, loss of access, and loss of

   functionality" of such property. All of these phrases apply to the loss of the Insured Property as a

   result of the Executive Order shutdown.

          109.    As persons with confirmed diagnoses of COVID-19 accessed the Insured Property,

   the Coronavirus was physically present in the properties, causing damage to property.




                                                    20
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 29 of 43 PageID: 33
       MON-L-003$95-20 12/03/2020 12:10:41 PM Pg 21 of 33 Trans ID: LCV20202194807




           110.    Count Basie has suffered a business income loss resulting from physical loss of or

   damage to Insured Properry which is covered under the Business Income Coverage and Civil

   Authority Coverage but which Zurich has wrongfully denied.

           111.    In addition, in the Wrongful Denial Letter, Zurich denied coverage under the

   Business Income Coverage and Civil Authority Coverage on the basis of the exclusion for

   "microorganisms" in Section 12 of Form PPP-0110. Zurich wrongfully maintained the position

   that any alleged damage to the Insured is a result of the presence of the COVID-19 virus which is

   excluded under the "microorganisms" exclusion.

          112.    In the Policy, Zurich has not attempted to exclude coverage for business income

   loss under the Business Income and Civil Authority Coverages caused by a virus in plain, easily

   read and understandable language.

          113.    In the Business Income Coverage Form, there is no express virus exclusion.

   Nowhere in this coverage form does the word virus appear and nowhere in this coverage form is

   there any express exclusion for business income loss caused by a virus.

          114.    The Exclusions section of the Business Income Coverage Form lists specific

   exclusions which apply to the coverage, none of which are for loss caused by virus.

          115.    The Exclusions section of the Business Income Coverage Form states that certain

   of the exclusions in the REAL AND PERSONAL PROPERTY COVERAGE FORM apply to loss

   of "business income." In order for an inexperienced and unsophisticated insured to understand

   what is excluded in the Business Income Coverage Form, the insured must navigate to a separate

   section of the Policy that does not relate to a business income loss, but rather which deals with real

   and personal properry.




                                                    21
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 30 of 43 PageID: 34
         MON-L-003895-20 12/03/2020 12:10:41 PM Pg 22 of 33 Trans ID: LCV20202194807




              116.       As with the Business Income Coverage Form, the word virus does not appear

   anywhere in the Real and Personal Property Coverage Form. Nowhere in this form does it

   expressly state "There is no coverage under this Form for loss caused by virus" or other similar

   clear and unequivocal words expressing an intent to exclude loss caused by virus.

              117.       Instead, the Real and Personal Property Coverage Form has an exclusion for

   "microorganisms." A reasonably objective person reviewing the "microorganisms" exclusion

   would not understand that it excludes coverage for loss caused by virus since the form itself does

   not use the word virus and since a virus is not a microorganism.

             118.        A virus is generally not considered to be a microorganism. "In fact, viruses should

   not ever be considered organisms, in the strictest sense, because they are not free-living, i.e., they

   cannot        reproduce          and       carry       on      metabolic   processes   without   a   host   cell."

   httL):/,,"',%NrxNrw.br.ita-n.ni.ea.co.t-n/science.,,,"virus.

             119.       "Viruses are not typically considered to be organisms because they are incapable

   of autonomous reproduction, growth or metabolism." l.a.ttp://e.n.wik:i.pedia.or(), /wik'y"o.r ansi:aai.

             120.       A reasonable insured reading the exclusion in the Real and Personal Property

   Coverage Form for "microorganism" would not understand nor reasonably expect this exclusion

   to apply to loss caused by virus since a virus is not a microorganism.

             121.       Nonetheless, in a Policy form separate from both the Business Income Coverage

   Form and separate from the Real and Personal Property Form, Zurich defines "microorganism"

   as "any type or form of organism of microscopic size, including but not limited to `fungus', wet

   or dry rot, virus, algae or bacteria, or any by-product."

             122.       This defmition of "microorganism" is internally inconsistent and therefore

   ambiguous. It applies only to an "organism of microscopic size." This does not include a virus



                                                                     22
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 31 of 43 PageID: 35
        MON-L-003895-20 12/03/2020 12:10:41 PM Pg 23 of 33 Trans ID: LCV20202194807




   since a virus is not an organism. Yet, although the definition of "microorganism" means only an

   organism, and even though a virus is not an organism, Zurich includes a non-organism virus as an

   organism in the defmition.

           123.   The microorganism exclusion is further ambiguous because the Business Income

   Coverage Form provides Additional Coverage for loss of business income caused by

   "microorganism." If the "microorganism" exclusion applied to the Business Income Coverage

   Form, the Additional Coverage for "microorganism" would be excluded                       by the

   "microorganism" exclusion rendering the coverage illusory. This would be akin to a fire policy

   containing an exclusion for loss caused by fire.

           124.   In order to exclude coverage, an insurer must do so in clear and unmistakable

   language which is free from ambiguity and consistent with an insured's reasonable expectation.

   Had Zurich intended in the Business Income Coverage Form to exclude coverage for virus, it could

   have done so using clear and unequivocal language approved by ISO and used by other insurers.

          125.    In 2006 ISO approved an exclusion encaptioned, "Exclusion of Loss Due to Virus

   or Bacteria." That form expressly states, "We will not pay for any loss or damage caused by or

   resulting from a `virus."'

          126.    Zurich elected not to use this ISO approved from commonly used in property

   policies which would have clearly expressed an intent to exclude loss caused by virus. Instead it

   chose to use an internally inconsistent, ambiguous microorganism exclusion to exclude loss caused

   by virus, when a virus is not even a microorganism.

          127.    The microorganism exclusion is invalid and unenforceable to exclude loss caused

   by a virus since: (1) a virus is not a microorganism; (2) a reasonably objective insured reading a

   microorganism exclusion would not expect that it would exclude loss caused by virus when a virus



                                                  23
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 32 of 43 PageID: 36
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 24 of 33 Trans ID: LCV20202194807




   is not a microorganism; (3) Zurich cannot make a virus a microorganism by defming it as a

   microorganism when it is not; (4) the exclusion is ambiguous by limiting its applicability to

   organisms but including as an organism a non-organism virus; (5) an inexperienced and

   unsophisticated insured reading the Business Income Coverage Form cannot determine from that

   form Zurich's well-hidden intent to exclude loss caused by virus since the word virus does not

   appear in the Form, and its review of the separate Real and Personal Property Form would show

   only an exclusion for microorganism, which is not a virus; and (6) application of the

   microorganism exclusion to the Business Income Coverage Form would exclude the Additional

   Coverage for loss caused by microorganisms which is included in the Form rendering the

   coverage illusory.

          128.    In response to the Wrongful Denial Letter, Count Basie sent a letter dated June 18,

   2020 to the Internal Appeals Administrator at Zurich. In the letter Count Basie noted at the outset

   that in the Wrongful Denial Letter Zurich erroneously stated its understanding that Count Basie

   was seeking coverage only under the Civil Authority Coverage provided in the Policy. Zurich was

   advised in the letter that Count Basie's claim for coverage was made under the Business

   Interruption Coverage and all Additional Coverages which may provide coverage for its losses

   resulting from the shutdown of its business due to the COVID-19 pandemic.

          129.    In addition, in the June 1, 20201etter, Count Basie advised Zurich that it improperly

   limited the business income loss under the Communicable Disease Business Income Coverage to

   the amount of $100,000.

          130.    As discussed above, the limit of insurance for a business income loss at a

   "premises" under the Communicable Disease Business Income Coverage Form is the blanket

   limits of coverage in the amount of $1,900,001.



                                                   24
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 33 of 43 PageID: 37
       MON-L-003895-20 12103/2020 12:10:41 PM Pg 25 of 33 Trans ID: LCV20202194807




           131.   In the June 18, 2020 letter Count Basie advised Zurich that its conclusion in the

   Wrongful Denial Letter that there is only $100,000 of coverage available to Count Basie under

   Form PPP-0419 was erroneous as the limits of coverage applied to each occurrence at each insured

   location.

           132.   In the June 18, 20201etter, Count Basie explained that each of the Executive Orders

   were separate occurrences which triggered the coverage under the Business Income Coverage for

   a period of 90 days from the issuance of the Orders.

           133.   Thus, Executive Order No. 104 issued on March 16, 2020 triggered coverage under

   the Business Income Coverage for a period of 90 days form the issuance of the Order.

           134.   Likewise, the Executive Orders issued on Apri17, 2020 (Executive Order No. 119),

   May 6, 2020 (Executive Order No. 138) and June 4, 2020 (Executive Order No. 151) triggered the

   coverage under the Business Income Coverage for a period of 90 days from the issuance of the

   respective Executive Orders.

          135.    Additional Executive Orders issued since that time which continue to prevent Count

   Basie from operating its business at the insured properties and have triggered the coverage under

   the Business Income Coverage for a period of 90 days from the issuance of the respective

   Executive Orders.

          136.    Although Zurich was fully aware that Count Basie's operations had been shut down

   as a result of the Executive Orders, and that it was receiving no income while continuing to incur

   operational expenses, it did not respond to the June 18, 2020 letter until five weeks later on July

   21, 2020.

          137.    In the July 21, 2020 letter, Zurich failed to provide a meaningful substantive

   response to the issues raised in Count Basie's June 18, 2020 letter.



                                                   25
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 34 of 43 PageID: 38
       MON-L-003895-20 12/03/2020 12:10:41 PM Pg 26 of 33 Trans ID: LCV20202194807




           138.    In response to the Insured's position that the Communicable Disease Business

   Income Coverage provides business income up to the Policy limits at each insured location, Zurich

   simply responded, "In regards to the occurrence as opposed to the per location application of the

   limits, it is respectfully our position that there is one occurrence." It failed to explain why it applied

   an aggregate limit of $100,000 for all business income loss when the Declarations provides

   coverage on a per occurrence basis. Nor did it explain why the per occurrence limits did not apply

   to each insured location when the Policy expressly provides "The most we will pay under this

   Additional Coverage at any one "premises" or "reported unscheduled premises" is the limits of

   coverage shown on the Declarations (emphasis added).

           139.    In the July 21, 20201etter, Zurich denied coverage under the Additional Coverage

   for Microorganisms. One of the reasons stated for its position that there is no coverage under the

   Microorganism Additional Coverage is because of the exclusions set forth in the Real and

   Personal Property Coverage Form. While not citing any particular exclusion, the import of this

   statement is that the microorganism exclusion bars coverage under the Microorganism

   Additional Coverage. This further establishes that the exclusion is not enforceable as it renders

   illusory one of the Additional Coverages provided in the Policy.

           140.    With regard to Count Basie's position that there is coverage for business income

   loss at each location up to the Policy limits for each occurrence, Zurich stated, "This limit for this

   Additional Coveraae is included in, and not in addition to any other applicable Limits of

   Insurance." (Emphasis supplied)

          141.     Zurich maintained that because of this sentence, it only had to pay a total of

   $100,000 under the Communicable Disease Business Income Coverage.




                                                      26
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 35 of 43 PageID: 39
`              MON-L-003895-20 12103/2020 12:10:41 PM Pg 27 of 33 Trans ID: LCV20202194807




                 142.   In making this determination, Zurich cited to only a portion of the Declarations

       page which stated that the limits of coverage for Communicable Disease Suspension of Operations

       was $100,000 per occurrence. Zurich did not cite to the remaining provision in the Declarations

       which modified this limit of coverage to be the Blanket Limit of Insurance. As noted above, the

       Declarations provides that because the Schedule of Premises for Premises #l, Premises #2 and

       Premises #4 provide for Blanket Limits of Insurance for business income loss, those limits of

       insurance replace, and are not in addition to, the limits of insurance shown below in the

       Declarations, of $100,000 per occurrence for Communicable Disease Suspension of Operations.

                 143.   On July 29, 2020, Count Basie responded to Zurich's July 21, 2020 letter. Count

       Basie advised that Zurich's reliance on the single sentence, "This Limit for this Additional

       Coverage is included in, and not in addition to, any other applicable Limits of Insurance", to

       support the position that it owed only a total of $100,000, was erroneous.

                 144.   That language means only that the limits of coverage provided in the

       Communicable Disease Business Income Coverage ($100,000) is included in, and not in addition

       to, the Blanket Limit of Insurance for Business Income coverage provided in the Policy

       ($1,900,001) which Blanket Limits of Coverage replaced the $100,000 limit for business income

       loss.

                 145.   In the July 29, 2020 letter, Count Basie further explained that Zurich's position

       limiting the total business income loss under the Communicable Disease Business Income

       Coverage to $100,000 was erroneous. In the letter Count Basie explained how the $100,000 per

       occurrence limits listed in the Declarations were modified by other language on the same

       Declarations page which expressly provided that those Limits of Coverage were replaced by the

       Blanket Limit of Insurance for business income loss listed on the Schedule of Premises for



                                                       27
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 36 of 43 PageID: 40
~          MON-L-003895-20 12/03/2020 12:10:41 PM Pg 28 of 33 Trans ID: LCV20202194807




       Premises #1, Premises #2 and Premises #4. Count Basie attached the relevant and controlling

       Declarations pages to the July 29, 2020 letter.

               146.   Despite having a good faith obligation to provide a reasonable explanation of the

       basis in the Policy in relation to the facts for the denial of a claim, on August 6, 2020, Zurich sent

       a two-sentence email to Count Basie's counsel stating, "I respectfully disagree with your position

       in both of your letters dated June 18, 2020 and July 29, 2020." This was the totality of Zurich's

       coverage analysis.

              147.    On August 14, 2020, Count Basie responded to Zurich's August 6, 2020 email

       advising that the position taken by Zurich in the letter, and its claims handling to date, was in

       violation of New Jersey's Unfair Claims Settlement Practices Act, N.J.S.A. 17:29B-4(9) which

       declares New Jersey State policy regarding settlement of claims as set forth by the New Jersey

       Supreme Court in Pickett v. Lloyds, 131 N.J. 457, 468 (1993). Zurich was advised that its two-

       sentence August 26, 2020 email was an egregious violation of its obligations under the Unfair

       Claims Settlement Practices Act and constituted bad faith.

              148.    Although in its July 29, 2020 letter Count Basie explained its position that it is

       entitled to the Blanket Limits under the Communicable Disease Business Income Coverage in the

       amount of $1,900,001 as a result of the express language in the Declarations page, which modified

       the $100,000 per occurrence limits under the Communicable Disease Business Income Coverage

       and replaced it with the Blanket Limits of Coverage for Premises #1, Premises #2 and Premises

       #4, Zurich failed to address this position in any of its correspondence with the Insured.

              149.    In the August 14, 2020 letter, Count Basie further detailed Zurich's bad faith

       handling of the Insured's claim since the inception of the claim. These bad faith actions,




                                                         28
Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 37 of 43 PageID: 41
           MON-L-003895-20 12/03/2020 12:10:41 PM Pg 29 of 33 Trans ID: LCV20202194807




   committed in violation of the Unfair Claims Settlement Practices Act, N.J.S.A. 17:29B-4(9)(n)

   and N.J.A.C. 11:25-2.3 and 2.4, include but are not limited to:

       •     Misrepresenting pertinent facts or insurance policy provisions relating to coverages at
             issue;

       •     Failing to acknowledge and act reasonably promptly upon communications with respect to
             the claims arising under the Policy;

       •     Failing to adopt and implement reasonable standards for prompt investigation of the
             Insured's claims;

       •     Refusing to pay the Insured's claim without conducting a reasonable investigation based
             upon all available information;

       •     Not attempting in good faith to effectuate prompt, fair and equitable settlement of the
             Insured's claim when liability has become reasonably clear;

       •     Failing to promptly provide a reasonable explanation of the basis in the insurance Policy
             in relation to the facts or applicable law for a denial of the Insured's claim or for the offer
             of a compromise settlement;

       •     Failing to conduct a review of the Insured's disputed claim in accordance with the required
             internal appeals procedure;

       •     Allowing Peter Hogan, the Commercial Property Claims Manager, responsible for claims
             payment on a day-to-day basis, to conduct the internal review rather than a panel of at least
             three of the Insurer's employees who are not assigned to day-to-day claims payment and
             adjustment;

       •     Failing to respond within ten business days from receipt of the appeal.

             150.   In the letter Zurich was urged to treat the matter with the seriousness it deserves

   and the good faith it requires. It failed to do so.

             151.   Instead, on September 2, 2020 Zurich sent Count Basie a letter stating that its New

   Jersey appeal panel found no disagreement with the coverage determination and referred Count

   Basie to the portion of the Declarations page which had a limit of $100,000 per occurrence.

             152.   In the September 2, 20201etter, as in all of its earlier communications, Zurich has

   failed to respond to Count Basie's repeatedly-expressed position that the portion of the


                                                      we,
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 38 of 43 PageID: 42
~          MON-L-003895-20 12/03/2020 12:10:41 PM Pg 30 of 33 Trans ID: LCV20202194807




       Declarations page relied upon by Zurich limiting the business income coverage to $100,000 per

       occurrence was replaced by the other language on the same Declarations page which modified

       those limits and replaced it with the Blanket Limits of Insurance in the amount of $1,900,001.

              153.    To this day Zurich has failed to address this issue and has wrongfully refused to

       pay Count Basie more than $100,000 under the Communicable Disease Business Income

       Coverage. It has failed to pay Count Basie anything under the Business Income Coverage or the

       Additional Coverage for Civil Authority.

                                                  COUNT ONE

                                            (Declaratory Judgment)

              154.    Plaintiff repeats and adopts and incorporates as if set forth at length herein the

       allegations in paragraphs 1 through 152 above.

              155.    As a result of the foregoing, there is an actual controversy between Plaintiff, on the

       one hand, and Defendant, on the other, as to the limits of coverage available to Plaintiff under the

       Communicable Disease Business Income Coverage. Although Zurich has acknowledged that there

       is coverage for Count Basie's business income loss under the Communicable Disease Business

       Income Coverage, there is an actual controversy in dispute as to the limits of coverage to which

       Count Basie is entitled.

              156.    Count Basie maintains that it has suffered a business income loss in excess of

       $1,900,001 and that it is entitled to recover under the Communicable Disease Business Income

       Coverage up to the Blanket Limits of Insurance in the amount of $1,900,001 for its business

       income losses at the insured "premises" at Premises #1, Premises #2 and Premises #4 and

       $100,000 per occurrence at each of Locations #5, #6 and #7. Zurich maintains that Count Basie




                                                        30
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 39 of 43 PageID: 43
~          MC?N-L-003895-20 12/03/2020 12:10:41 PM Pg 31 of 33 Trans ID: LCV20202194807

J




       is entitled to recover only $100,000 in total for its business income loss under the Communicable

       Disease Business Income Coverage.

              157.    Further, there is an actual controversy between Plaintiff, on the one hand, and

       Defendant, on the other hand, about whether Count Basie's business income losses are covered

       under the Business Income Coverage and the Additional Coverage of Civil Authority. Count Basie

       maintains that it is covered under the Business Income Coverage for its business income losses at

       Premises #1, Premises #2 and Premises #4 up to the Blanket Limits of Insurance of $1,900,001

       and that it is covered for its business income losses and extra expenses at all of its insured

       properties under the Civil Authority coverage up to the Policy limits. Zurich maintains that there

       is no coverage for Count Basie under the Business Income Coverage or the Civil Authority

       Coverage.

              158.    Because Zurich has paid Count Basie only $100,000 under the Communicable

       Disease Business Income Coverage and has failed to pay Count Basie anything for its business

       income losses under the Business Income Coverage and the Additional Coverage of Civil

       Authority, Count Basie seeks a judicial declaration of its rights under the Policy.

              WHEREFORE, Count Basie demands judgment against Zurich as follows:

              A.      For a declaration that Count Basie is covered under the Communicable Disease

                      Business Income coverage for its business income losses at Premises #1, Premises

                      #2 and Premises #4 up to the Blanket Limits of Insurance of $1,900,001;

              B.      For a declaration that Count Basie is entitled to coverage under the Communicable

                      Disease Business Income Coverage for its business income losses up to $100,000

                      for each occurrence at each of the insured "premises" and "reported unscheduled

                      premises";



                                                       31
     Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 40 of 43 PageID: 44
 1           MON-L-003895-20 12/03/2020 12:10:41 PM Pg 32 of 33 Trans ID: LCV20202194807

;f




                C.      For a declaration that the Policy provides coverage for Count Basie's business

                        income loss under the Business Income Coverage up to the Blanket Limits of

                        Insurance;

                D.      For a declaration that the Policy provides Count Basie coverage for its business

                        income loss under the Additional Coverage of Civil Authority up to the Policy

                        limits;

                E.      For a declaration that Zurich must immediately provide full coverage for all of the

                        losses at issue in this action;

                F.      For such other relief as the Court deems fair, equitable and just.

                                     DESIGNATION OF TRIAL COUNSEL

                Pursuant to R. 4:25-4, Michael J. Canning, Esq. is hereby designated as trial counsel.

                                        DEMAND FOR TRIAL BY JURY

                PLEASE TAKE NOTICE, that Plaintiffs demand a trial of the issues by a jury of six.




                                  CERTIFICATION PURSUANT TO R. 4:5-1

                The undersigned herby certifies that this matter is not the subject of any other action

        pending in any court or arbitration proceeding, and no other action or arbitration proceeding is

        contemplated. The undersigned hereby certifies that he knows of no other parties who should be

        joined in the action at this time.




                                                          32
     Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 41 of 43 PageID: 45
             MON-L-003895-20 12/03/2020 12:10:41 PM Pg 33 of 33 Trans ID: LCV20202194807

if




                           CERTIFICATION OF COMPLIANCE WITH R. 1:38-7(c)

                 I certify the Confidential Personal Identifiers have been redacted from documents now

        submitted to the Court, and will be redacted from all documents submitted in the future in

        accordance with R. 1:38-7(b).

                                                GIORDANO HALLERAN & CIESLA, P.C.
                                                Attorneys for Plaintiff, Count Basie Theatre Inc.




        Dated: December 3, 2020                     MICHAEL J. CANNING


        Docs #4756399-v1




                                                      33
    Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 42 of 43 PageID: 46
m              MON-L-003895-20 12/03/2020 12:10:41 PM Pg 1 of 1 Trans iD: LCV20202194807

~




                               Civil Case Information Statement
        Case Deta'ils: MONMOUTH f Givil Part Docket# L-003895-20
                                                       Wrr

       Case Caption: COUNT BASIE THEATRE, INC. VS                       Case Type: OTHER INSURANCE CLAIM (INCLUDING
       ZURICH AMERICAN IN                                               DECLARATORY JUDGMENT ACTIONS)
       Case Initiation Date: 12/03/2020                                 Document Type: Complaint with Jury Demand
       Attorney Name: MICHAEL J CANNING                                 Jury Demand: YES - 6 JURORS
       Firm Name: GIORDANO HALLERAN & CIESLA, PC                        Is this a professional malpractice case? NO
       Address: 125 HALF MILE ROAD SUITE 300                            Related cases pending: NO
       RED BANK NJ 07701                                                If yes, list docket numbers:
       Phone: 7327413900                                                Do you anticipate adding any parties (arising out of same
       Name of Party: PLAINTIFF : Count Basie Theatre, Inc.             transaction or occurrence)? NO
       Name of Defendant's Primary Insurance Company
      (if known): None                                                  Are sexual abuse claims alleged by: Count Basie Theatre, Inc.? NO


                                                                                                                                      .... ..
             THE
              ...... INFORMATION PROVIDED
                                   _      ON THIS FORM CANNOT BE INTRODUCED INTO H3Vi(DENCE
                                                                                 _      ._.. .                                      . . ....
                             CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IFCASE IS APPROPRIATE FOR MEb1ATION




       Do parties have a current, past, or recurrent relationship? YES

       If yes, is that relationship: Business

        Does the statute governing this case provide for payment of fees by the losing party? NO
       Use this space to alert the court to any special case characteristics that may warrant individual
       management or accelerated disposition:



       Do you or your client need any disability accommodations? NO
              If yes, please identify the requested accommodation:



       Will an interpreter be needed? NO
                 If yes, for what language:


       Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO
                 . ...... ... ................ . ....                 . ....... . .



       I certify that confidential personal identifiers have been redacted from documents now submitted to the
       court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

       12/03/2020                                                                                      /s/ MICHAEL J CANNING
       Dated                                                                                                           Signed
 Case 2:21-cv-00615-BRM-LDW Document 1-1 Filed 01/12/21 Page 43 of 43 PageID: 47
           M4N L 003895-20 12/04/2020 4:25:03 AM Pg i of 1 Trans !D: LCV20202202535

MONMOUTH COUNTY
SUPERIOR COURT
PO BOX 1270
FREEHOLD          NJ 07728
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 358-8700
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   DECEMBER 03, 2020
                             RE:     COUNT BASIE THEATRE,    INC.   VS ZURICH AMERICAN IN
                             DOCKET: MON L -003895 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 1.

     DISCOVERY IS   150 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON KATHLEEN A. SHEEDY

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      003
AT:   (732) 358-8700 EXT 87871.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: MICHAEL J. CANNING
                                             GIORDANO HALLERAN & CIESLA, PC
                                             125 HALF MILE ROAD SUITE 300
                                             RED BANK         NJ 07701
ECOURTS
